          Case 1:20-cr-00656-PAE Document 1 Filed 11/23/20 Page 1 of 3



Approved: ________________________________
          MITZI S. STEINER
          Assistant United States Attorney

Before:      THE HONORABLE GABRIEL W. GORENSTEIN
             United States Magistrate Judge
                                                            20 MAG 12576
             Southern District of New York
- - - - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA                      :   SEALED COMPLAINT

           - v. -                             :   Violation of
                                                  18 U.S.C. §§ 922(g)(1),
MICHAEL HAGOOD,                               :   924(a)(2), and (2)

                         Defendant.           :   COUNTY OF OFFENSE:
                                                  BRONX
- - - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMA JOSEPH, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

                                  COUNT ONE

          1.   On or about October 14, 2020, in the Southern
District of New York and elsewhere, MICHAEL HAGOOD, the
defendant, knowing he had previously been convicted in a court
of a crime punishable by imprisonment for a term exceeding one
year, knowingly did possess a firearm, to wit, a Hi-Point
semi-automatic 9mm pistol, and the firearm was in and affecting
commerce.

  (Title 18, United States Code, Sections 922(g)(1), 924(a)(2),
                            and (2).)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective assigned to the Firearms
Suppression Section of the NYPD, and I have been personally
involved in the investigation of this matter. This affidavit is
based upon my personal participation in the investigation of
this matter, my conversations with law enforcement agents, as
       Case 1:20-cr-00656-PAE Document 1 Filed 11/23/20 Page 2 of 3



well as my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based on my conversations with NYPD officers, who
were present at and participated in the arrest of MICHAEL
HAGOOD, the defendant, and my review of reports prepared by
other law enforcement officers, I have learned, among other
things, the following:

               a.   On or about October 14, 2020, four NYPD
officers (“Officer-1”, “Officer-2”, “Officer-3”, and “Sgt-1”)
(collectively, the “Officers”) were patrolling in two unmarked
vehicles in the vicinity of Webster Avenue and 168th Street in
the Bronx, New York. The Officers were in uniform. That area
is associated with the Bloods gang, which frequently identifies
itself with the color red.

               b.   At approximately 1:00 a.m., Officer-1
spotted an individual, later identified as MICHAEL HAGOOD, the
defendant, who was standing next to a double parked SUV. HAGOOD
was wearing a bright blue sweatshirt, a color associated with
rivals of the Bloods. Officer-1 observed that HAGOOD had a
weighted fanny pack strapped across his chest.

               c.   The Officers parked their vehicles and
approached HAGOOD. Officer-1 and Officer-2 approached HAGOOD
from the north side of Webster Avenue, while Sgt-1 and Officer-3
approached HAGOOD from the south side. The Officers did not
give HAGOOD any verbal commands.

               d.   Officer-1 observed that HAGOOD began to
breathe heavily and blade his body away from Officer-1 and
Officer-2. Officer-1 then observed HAGOOD grab the fanny pack,
turn, and attempt to run southbound on Webster Avenue.

               e.   HAGOOD collided with Sgt-1, who was
approaching HAGOOD from behind. Sgt-1 grabbed HAGOOD and felt a
hard, L-shaped object inside the fanny pack. The Officers
recovered a firearm (the “Firearm”) from the fanny pack and
placed HAGOOD under arrest. The Officers subsequently secured
the Firearm.


                                    2
       Case 1:20-cr-00656-PAE Document 1 Filed 11/23/20 Page 3 of 3



          4.   Based on my review of an      NYPD Firearm Examination
Report, I have learned that the Firearm      is a Hi-Point
semi-automatic 9mm pistol. I have also       learned that the pistol
was loaded with live ammunition and was      operable.

          5.   Based on my training and experience, and my
communications with other law enforcement agents, including a
Special Agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives who is familiar with the manufacturing of firearms, I
know that Hi-Point semi-automatic 9mm pistols are not
manufactured in New York State.

          6.   I have reviewed criminal history records
pertaining to MICHAEL HAGOOD, the defendant, which show that
HAGOOD was convicted on or about May 21, 2009, in New York
County Supreme Court, of criminal possession of a controlled
substance in the third degree, in violation of Section 220.16 of
the New York Penal Law, a felony, which is punishable by
imprisonment for more than one year. HAGOOD was sentenced to a
seven-and-a-half-year term of imprisonment.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of MICHAEL HAGOOD, the
defendant, and that he be arrested, and imprisoned or bailed, as
the case may be.



                             /s/ sworn telephonically
                            _______________________________
                            Detective Jama Joseph
                            New York City Police Department


Sworn to before me this
23rd
___ day of November, 2020


__________________________________
THE HONORABLE GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    3
